Nichols, J.
Mrs. Altamine Smith brought an action for money had and received against C. W. Lane, trading as Lane Realty Company, and Harry L. Kidd. On the trial the defendants’ motion for nonsuit was granted, and it is to this judgment that the plaintiff excepts. ■ The nonsuit was granted on April 5, 1957 and the bill of exceptions was tendered to the trial *567judge on May 23, 1957. In the interim a motion to reinstate the case was made and denied, but no exception is taken to this judgment. Held:
Decided October 29, 1957.
Tyler, Bums •& Tyler, L. D. Bums, Jr., for plaintiff in error.
Edward D. Wheeler, contra.
Under the Act of 1957 (Ga. L. 1957, pp. 224, 243), which amended Code § 6-902, a bill of exceptions, in order to confer jurisdiction upon this court, must be tendered to the trial court within 30 days from the date of the judgment complained of, and in the present case where the bill of exceptions was not tendered within 30 days from the date of the judgment complained of this court is without jurisdiction of the bill of exceptions and the same must be

Dismissed.


Felton, C. J., and Quillian, J., concur.